Citation Nr: 1521581	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-06 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 25, 2011 for the grant of service connection for dysarthria status post shell fragment laceration of the lower lip.

3.  Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of dental trauma, to include missing teeth. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1952 to November 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in September 2012, a statement of the case for the issues of entitlement to earlier effective dates was issued in January 2013, a statement of the case for the dental claim was issued in December 2013, and a VA Form 9 was received in January 2014.

With respect to the Veteran's claim of service connection for a dental disorder, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disorder for VA disability compensation purposes.  38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150 (setting forth dental disabilities for which compensation is warranted).  The Board notes that the RO instructed the Veteran to contact a VA Medical Center (VAMC) to determine his eligibility for dental treatment.  See February 2013 letter.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  It is unclear from the record whether any action has been taken by VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is REFERRED to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.  38 C.F.R. § 19.9(b) (2014).  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of dental trauma, to include missing teeth, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from service in November 1955.

2.  Claims for "nightmares" and "missing teeth" were received in February 2011, and the RO granted service connection for posttraumatic stress disorder (PTSD) and dysarthria status post shell fragment laceration of the lower lip in an August 2012 rating decision, effective February 25, 2011.

3.  No communication received prior to February 25, 2011, may be interpreted as an informal claim for entitlement to service connection for PTSD or dysarthria status post shell fragment laceration of the lower lip.
 
4.  The date of receipt of the claims, February 25, 2011, is later than the date entitlement arose for PTSD and dysarthria status post shell fragment laceration of the lower lip; thus, entitlement to service connection arose as of the date of the claims.

5.  A claim for hearing loss was received in December 2011, and the RO granted service connection for bilateral hearing loss and tinnitus in an August 2012 rating decision, effective December 30, 2011.

6.  No communication received prior to December 30, 2011, may be interpreted as an informal claim for entitlement to service connection for bilateral hearing loss or tinnitus.
 
7.  The date of receipt of the claim, December 30, 2011, is later than the date entitlement arose for bilateral hearing loss and tinnitus; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier February 25, 2011 for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).

2.  The criteria for an effective date earlier February 25, 2011 for the grant of service connection for dysarthria status post shell fragment laceration of the lower lip are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).

3.  The criteria for an effective date earlier than December 30, 2011 for the grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).

4.  The criteria for an effective date earlier than December 30, 2011 for the grant of service connection for tinnitus are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2014).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in January 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, and post-service VA examination and treatment records.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issues of entitlement to earlier effective dates that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Entitlement to Earlier Effective Dates

The Veteran seeks entitlement to earlier effective dates for the grant of service connection for PTSD, dysarthria status post shell fragment laceration of the lower lip, bilateral hearing loss and tinnitus.  The Veteran asserts the effective dates should be retroactive to his time in service.  See September 2012 notice of disagreement.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active duty in November 1955.  He did not raise a claim for entitlement to service connection for PTSD, dysarthria status post shell fragment laceration of the lower lip, bilateral hearing loss or tinnitus, within a year from discharge.  Rather, the Veteran first raised service connection claims for "nightmares" and "missing teeth" in February 2011.   In November 2011, the Veteran clarified that he was seeking compensation for discomfort of the lip.  See November 2011 statement.  He submitted a claim for hearing loss in December 2011.  

Because the Veteran did not apply for service connection for these issues within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran has asserted that these disabilities began during service.  See February 2011 VA Form 21-526 and December 2011 VA Form 21-526.  However, the Veteran did not file claims until February 2011 and December 2011.  As such, the appropriate effective date is the date of receipt of claim, since it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board has also considered whether any evidence of record prior to February 2011 or December 2011 could serve as an informal claim, in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for PTSD, a mouth injury, hearing loss or tinnitus.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for these issues prior to February 2011 or December 2011.  While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to these disabilities prior to their current effective dates, there are no references anywhere in the record that he submitted evidence of his symptoms to serve as claims for compensation benefits, prior to February 2011 or December 2011. 

In sum, the presently assigned effective dates of February 25, 2011, for PTSD and dysarthria status post shell fragment laceration of the lower lip, and of December 30, 2011 for bilateral hearing loss and tinnitus, are appropriate and there is no basis for awards of service connection for these disabilities prior to those dates.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an effective date earlier than February 25, 2011 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than February 25, 2011 for the grant of service connection for dysarthria status post shell fragment laceration of the lower lip is denied.

Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than December 30, 2011 for the grant of service connection for tinnitus is denied.




REMAND

The Veteran seeks to reopen his claim for entitlement to service connection for residuals of dental trauma, to include missing teeth.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran filed his claim for "loss of teeth" in February 2011.  The Board notes that the RO informed the Veteran that as a result of a February 1959 rating decision, he was already service connected for teeth 2, 3, 4, 10, 12, 13, 14, 15, 18, 23, 24, 30, and 31 and that teeth 10, 23, and 24 were service connected due to combat trauma.  See February 1959 rating decision and February 2013 letter.

The Veteran's representative indicated in a March 2013 statement that the Veteran entered into combat with a full set of teeth and as a result of his injury during service, he lost all of his teeth.  The representative clarified that the Veteran seeks entitlement to service connection for all of his teeth.  See March 2013 statement.

The Veteran did not file a timely notice of disagreement to the February 1959 rating decision, and subsequently, the rating decision became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim can only be opened if new and material evidence is submitted.  The Veteran's instant claim is therefore construed as an attempt to reopen a previously denied claim.

Because the RO adjudicated this issue on the basis of being an original claim, the Veteran was not provided adequate notice.  Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are VA notice requirements for new and material evidence claims.  In particular, under Kent, VA must notify the Veteran of the elements of his claim and of the definition of "new and material evidence."  A precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

Here, while case-specific notice to the Veteran is not necessary, the VA failed to notify the Veteran of the definition of new and material evidence, and did not notify the Veteran that his appeal required new and material evidence.  Furthermore, the claim was never adjudicated on the basis of whether new and material evidence had been received to reopen the claim.  Corrective notice must be issued regarding the evidence necessary to reopen the claim, and the claim must be adjudicated by the AOJ on the basis of whether new and material evidence has been received to reopen the previously denied claim.  Thus, a remand is required so that VA can afford the Veteran all appropriate due process.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his petition to reopen a claim for entitlement to service connection for dental trauma.  

This additional notice letter must not only describe the requirements for establishing his entitlement to service connection dental trauma, but must also discuss what would constitute new and material evidence to reopen this claim.

This notice should apprise him of the applicable statutes and regulations, both regarding the finality of the decision denying this claim previously and of those for establishing his underlying entitlement to service connection. 

2.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of dental trauma, to include missing teeth.  All applicable laws and regulations should be considered.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


